internal_revenue_service te_ge technical_advice_memorandum release number release date date uil code area manager taxpayer's name taxpayer’s address taxpayer's identification_number year involved pre-conference held legend x o d o state x s e n n n n n n n n n n is revenue that taxpayer receives from the federal universal service fund fusf and the state universal service fund susf income to the taxpayer and if it is income is it excluded from the percent member income test under sec_501 of the internal_revenue_code code as income received or accrued from a nonmember telephone company for the performance of communication services that involve members of the taxpayer our position is that the revenue that taxpayer received from the fusf and the susf is income to the taxpayer but is excluded from the percent member income test pursuant to sec_501 of the code facts taxpayer is a telephone cooperative company organized under the laws of state and is exempt from federal_income_tax under sec_501 of the code taxpayer is a local exchange carrier lec that provides regulated landline telecommunications services to rural low population areas in state at per-subscriber like all lecs taxpayer costs that are significantly higher than the national average owns and operates the infrastructure that allows telephone users within its designated - service area to call each other and to call subscribers of other telephone_companies for its tax_year ending december y1 y1 tax year’ taxpayer reported a total of xdollar_figure in gross_receipts about x percent of this amount constituted fusf and susf revenues in order to maintain its status as an organization exempt under sec_501 during its y1 tax_year taxpayer had to receive at least percent of its income from members for the sole purpose of meeting losses_and_expenses hereinafter the percent member income test during that year c a il r c section in order to properly classify taxpayer's fusf and susf revenues for purposes of sec_501 it is necessary to briefly review the history of the fusf and susf’s emergence many of the costs incurred in providing local service to an lec’s subscribers are joint or common with the provision of long distance services until the 1980s the portion of joint and common costs of independent lecs like taxpayer allocated to long distance were partial v offset by contractual payments called which at the settlements’ from time had a virtual monopoly on the long distance business in the united_states these customers with settlement payments compensated an lec for providing access to the lec’s subscribers through the lec’s facilities operating subsidiaries or one of its or _ lecs such as taxpayer are regulated on the federal interstate level by the federal communications commission fcc and on the state level by a state regulatory commission in state the state public_utilities commission puc’ since the 1940s the fcc has in conjunction with state commissions such as the puc been apportioning lecs’ joint and common costs between the interstate jurisdiction regulated by the fcc and the intrastate jurisdiction regulated by state regulators such as the puc in order to make local service affordable to as many households as possible and thus foster the fcc’s goal of achieving universal service the fcc created implicit subsidies by apportioning an artificially high proportion of the ioint and common costs to the interstate jurisdiction these allocations permitted artificially high long-distance toll rates and its interstate toll revenues were placed into an interstate settlements pool from which lecs such as taxpayer were allowed to recover the portion of their costs allocated to the interstate jurisdiction the implicit subsidies achieved through this revenue sharing settlements process was an especially to charge significant source of support for small rural lecs which often could recover a large share of their costs from the interstate toll revenue pool see generally in re high-cost universal serv support fcc red app a p a-70-71 j n because many rural lecs were receiving such a larne portion of their revenues in the form of settlement payments from the internal_revenue_service eventually had to address how cooperative_telephone_companies described in sec_501 should treat this settlement revenue under the percent member income test settlement amounts due to a cooperative for long distance calls made or paid-for by it did so in revrul_74_362 1974_2_cb_170 where it concluded that and or the re customers constituted nonmember income for purposes of the percent in as a direct response to revrul_74_362 congress member income test enacted sec_501 which provided that for post-1974 taxable years income received or accrued from a nonmember telephone company for the performance of communication services which involve members of the mutual or cooperative telephone company would be excluded from the percent member income test publaw_95_345 92_stat_481 see also s rep pincite explaining that the new provision was a response to rev_rul in the more than years since revrul_74_362 and the enactment of sec_501 telecommunications policy in the united_states has slowly evolved from the provision of most telecommunications services by a government-sanctioned monopoly to the competitive provision of most telecommunications services this evolution has gradually changed the way that lecs in rural or other high-cost areas recover their joint and common costs and more generally the methods that the fcc and state regulators employ to achieve universal service these changes have occurred in several major steps first in order to facilitate competitinn between long distance companies associated with the court-ordered break-up of converted the settlemente nder would apply not only to _ distance companies such as report and order f c c 2d created a new association of lecs known as the national exchange carrier association neca to administer the access charges see eg mts and wats market structure third and bocs but also to emerging competitor long as part of this change the fcc contracts to tariffed access charges which the fcc the puc also required contractual payments for intrastate long distance to be converted to tariffed access charges docket no around the same time the fcc adopted a new formula under which it allocated a fixed percent of lec plant costs to the interstate jurisdiction plus an additional allocation to the interstate jurisdiction for companies with higher than average costs-per- line such as rurallecs this additional allocation to the interstate jurisdiction was designated the universal service fund and had the purpose of allowing carriers with high costs of local facilities to be able to maintain reasonable local rates amendment of part of the commission’s rules and establishment of a joint board cc doc no fcc 2d the next major development in the evolution of subsidies to achieve universal service occurred in when congress passed the telecommunications act of pub_l_no 110_stat_56 the act the primary purpose of the act was to increase competition in telecommunications markets and to provide for an orderly transition from a regulated market with state-sanctioned monopolies to a competitive and deregulated market the implicit subsidy mechanisms that had been achieving the fcc’s goal of universal service before the act were uniquely suited to a regulated market with state-sanctioned monopolies and congress believed that these mechanisms would need to be re-examined with the introduction of local competition see hearing as a result congress directed the fcc to convene a federal-state joint board to recommend new specific predictable and sufficient federal and state mechanisms to preserve and advance universal service u s c sections a b the act further provided that e very telecommunications carrier that provides interstate telecommunications services shall contribute on an equitable and nondiscriminatory basis to the specific predictable and sufficient mechanisms established by the fcc to preserve and advance universal service that these mandatory_contributions can be paid only to eligible telecommunications carriers etcs designated by the states and that the etcs must use the universal service support only for the provision maintenance and upgrading of facilities and services for which the universal service support is intended u s c sections d - e the fcc subsequently established that the federal universal service support mechanism will support and that every etc must offer the following communication services and functionalities voice grade access to the public switched network local usage dual tone multi-frequency signaling or its functional equivalent single-party service or its functional equivalent access to emergency services access to operator services access to interexchange service access to directory assistance and toll limitations for qualifying low-income consumers c f_r sec_54 a - b fcc regulations further provide that all entities providing interstate telecommunications services to the public or to such classes of users as to be effectively available to the public for a fee must contribute to the universal service support mechanisms in proportion to their share of end-user telecommunications revenues see c f_r sec_54 a - b in the matter of fed -state joint bd j an independent subsidiary of on universal serv f c c r neca the universal service administrative company usac was established to administer the federal universal service support mechanisms or federal universal service fund fusf and is responsible for billing contributors collecting contributions and disbursing fusf support to etcs c f_r sec_54 b fusf support is provided to recipients under four programs two of which are relevant here the high cost support program and the low income support program see c f_r sec_54 the high cost support program aims io enable carriers to provide service in high cost areas through a number of mechanisms including interstate common line support icls local switching support lss and high-cost loop support hcls both the icls which recovers the portion of the cost of lines serving subscribers that is allocated to the interstate jurisdiction by the fcc and the lss which provides support to lecs with big_number or fewer access lines to help defray the higher switching costs of small lecs are updated versions of programs that pre-date the act and are intended to replace support that had been implicitly included in access charges prior to see fed -state joint bd on universal serv universal service monitoring report cc docket no pp hereinafter monitoring report the hcls also a version of a program that pre-dates the act provides funding to etcs with above-average loop costs ie the costs of the physical wire that connects a caller to the etc’s central switching station based on an allocation of above-average loop costs to the interstate jurisdiction id pincite to the low income support program is designed to ensure that quality telecommunications services are available to low-income customers at affordable rates to receive funding from the low income support program relevant here - the lifeline program -- recipient etcs must offer specified universal services at reduced charges to qualifying low-income consumers cfr sec_54 etcs receive universal service support reimbursement for each qualifying low-income consumer served cfr sec_54 b established by the fcc at the end of monitoring report pincite the lifeline program predates the act having first been the passage of the act caused the state legislature and in turn the puc to also shift from tariffed access charges to a state universal service fund mechanism susf similar to the fusf like the fusf the susf assists telecommunications providers in providing basic local telecommunications service at reasonable rates in high cost rural areas and reimburse s a telecommunications carrier providing lifeline state pura similar to the fusf the susf is services described in the act funded by a statewide charge payable by each telecommunications provider that has access to the customer base the new rules also reduced or eliminated the previous cost_recovery mechanisms such as access charges and various toll rates to offset these reductions the puc authorized the establishment of a make whole mechanism referred to as per line per month susf support see puc puc report to the 80th state legislature review and evaluation of the state universal service fund pursuant to pura sec_1 from the susf for each of its qualifying low-income lifeline customers receiving services required under the federal lifeline program puc provides reimbursements for reduced rates for intralata local access and transport area interexchange high capacity service for educational institutions libraries nonprofit telemedicine centers and public or non-for-profit hospitals intra-lata services support’ pura sec_2 in addition under the lifeline credit program an etc receives a credit finally the susf also the susf administrator for state is x taxpayer is an etc serving a high cost rural_area of state thus it is due a most of this money represents amounts collected from portion of the fusf and susf fees paid_by telecommunication providers to usac and x respectively telecommunications providers other than taxpayer usac and x remit these fusf and susf amounts to taxpayer and other etcs on a periodic basis taxpayer does not record these remittances from usac and x as member income since they do not represent amounts collected from its members for telephone and other telecommunications services taxpayer follows the uniform system of accounts prescribed by the fcc in its y1 tax_year taxpayer accounted for all of its fusf according to which it is required to account for fusf receipts as access revenue under the same account number account that it recorded the access charge revenues before passage of the act see responsible accounting officer letter released date receipts in four categories under account reflecting the four different fusf mechanisms discussed above icls lss hcls and lifeline taxpayer booked all susf receipts into one general ledger account all susf receipts taxpayer received in y1 represent the susf categories described above ie either per line per month as noted above susf support lifeline credits or intra-lata services support taxpayer's fusf and susf receipts accounted for percent of taxpayer's total receipts in its y1 tax_year law sec_118 of the code provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer the committee reports accompanying what is now sec_118 indicate the provision was intended to codify existing law as it had developed through court and administrative decisions see eg h_rep_no pincite s rep no pincite sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_501 of the code states that in the case of a mutual or cooperative telephone company sec_501 shall be applied without taking into account any income received or accrued from a nonmember telephone company for the performance of communication services which involve members of the mutual or cooperative telephone company sec_1_501_c_12_-1 of the income_tax regulations provides that an organization described in sec_501 of the code must receive at least percent of its income from accounts collected from members for the sole purposes of meeting losses_and_expenses sec_1_501_c_12_-1 of the regulations provides that for taxable years of a mutual or cooperative telephone company beginning after date the percent member income test described in sec_1_501_c_12_-1 is applied without taking into account income received or accrued from another telephone company for the performance of communication services involving the completion of long distance calls to from or between members of the mutual or cooperative telephone company revrul_74_362 1974_2_cb_170 applied sec_501 to an agreement for the division of long distance toll revenues between a telephone cooperative and a nonmember telephone company the service held that the cooperative's share of the toll revenues collected by the telephone company either for calls the company’s customers made to cooperative members or collect calls received by the company’s customers from cooperative members was nonmember income for purposes of the percent member income test this ruling has been made obsolete by publaw_95_345 enacting sec_501 as implemented by revrul_81_291 1981_2_cb_131 revrul_81_291 1981_2_cb_131 states that for taxable years of a mutual or cooperative telephone company beginning after the percent member income test for exemption under sec_501 of the code is applied without taking into account income received or accrued from another telephone company for the performance of communications_services involving the completion of long distance calls to from or between members of the mutual or cooperative telephone company revrul_2007_31 2007_1_cb_1275 provides that fusf payments received by a corporation do not represent nonshareholder contributions to capital under sec_418 of the code and are income to the receiving corporation because the motivation underlying the fusf support is to compensate the carriers for the shortfall in operating income for providing services at a discount to certain customers and or providing services to customers in high cost areas at below cost rates in 483_fsupp2d_1232 s d ga affd 514_f3d_1184 cir the court held that fusf payments and similar payments from the georgia susf are not non-shareholder contributions to capital under sec_118 of the code and thus are income to the corporation analysis a whether the revenue taxpayer received from fusf and susf is income under coastal utilities f_supp 2d pincite the court determined that fusf payments and similar payments from the shareholder contributions to capital under sec_118 and were thus income to the corporation similarly the irs determined in revrul_2007_31 that fusf payments received by a corporation are not non-shareholder contributions to capital under sec_118 of the code revrul_2007_31 states that the payments are instead income to the receiving corporation and all carriers are required by the fcc to record their fusf receipts as revenue for financial_accounting purposes ’ susf were not non- therefore pursuant to coastal utilities and revrul_2007_31 the revenues received by the taxpayer from fusf and susf constitute income to the taxpayer b whether the income the taxpayer received from fusf and susf should be excluded from the calculation of the percent member income test under sec_501 of the code in order for fusf and susf payments received by a cooperative telephone company to be excluded from the percent membership income test under sec_501 of the code they must be from a nonmember telephone company and for the performance of communication services that involve members of the cooperative telephone company all telecommunications carriers are required to contribute to the fusf in proportion to their interstate retail revenue after collecting the revenue usac acting as the fcc-designated collection and disbursement agent disburses the revenue to lecs such as taxpayer in accordance with the amount the lec is due the susf operates in a similar manner through x thus taxpayer's net fusf and susf revenues are all coming from nonmember telephone_companies with usac and x respectively acting as intermediaries therefore the taxpayers fusf and susf revenue constitutes income received or accrued from nonmember telephone_companies in addition taxpayer's fusf and susf revenue represents compensation_for the performance of specified communication services that involve taxpayer's members see eg revrul_2007_31 concluding that fusf payments compensate carriers for the provision of universal telecommunications services taxpayer must use fusf support for example only for the provision maintenance and upgrading of facilities and services for which the support is intended u s c e and the fcc regulations specify that the support is intended only for communication services c f_r a listing the communications_services to be supported by fusf the services or functionalities supported by fusf payments that all etcs must provide to their members subscribers include access to long distance carriers so that taxpayer's members subscribers can call and be called by any subscriber of the nonmember telephone_companies that contribute to fusf see eg c f_r a by providing their members subscribers with access to long distance carriers etc like taxpayer also benefits each contributing nonmember telephone company by increasing the total number of subscribers that can connect to their networks and thereby increasing the value of such networks the fusf also benefits contributing nonmember interexchange carriers by lowering access charges and therefore long distance charges finally fusf and susf revenues represent the functional equivalent of the portion of the at t boc settlements in effect during the 1970s that implicitly subsidized universal service and that congress intended sec_501 to exclude from the percent member income test therefore we conclude that the fusf and susf revenue received by taxpayer is properly categorized as excluded income under sec_501 of the code conclusion for the reasons set forth above we conclude that non-member revenue that the taxpayer receives from the fusf and susf is excluded from the percent member income test under sec_501 of the code because it is income received or accrued from a nonmember telephone company for the performance of communication services which involve the members of the taxpayer a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
